UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended July 31, 2007  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-09614 Vail Resorts, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 51-0291762 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 390 Interlocken Crescent, Suite 1000 Broomfield, Colorado 80021 (Address of Principal Executive Offices) (Zip Code) (303) 404-1800 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, $0.01 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.xYesNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days xYesNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer Non-accelerated filer  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesxNo The aggregate market value of the voting and non-voting common equity held by non-affiliates of the Registrant, based on the closing price of $46.25 per share as reported on the New York Stock Exchange Composite Tape on January 31, 2007 (the last business day of the Registrant's most recently completed second quarter) was $1,444,083,591. As of September 21, 2007, 38,860,120 shares of Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE The Proxy Statement for the Annual Meeting of Shareholders is incorporated by reference herein into Part III, Items 10 through 14. Table of Contents PART I Item 1. Business. 3 Item 1A. Risk Factors. 15 Item 1B. Unresolved Staff Comments. 23 Item 2. Properties. 23 Item 3. Legal Proceedings. 24 Item 4. Submission of Matters to a Vote of Security Holders. 25 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 26 Item 6. Selected Financial Data. 27 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 29 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 47 Item 8. Financial Statements and Supplementary Data. F-1 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 48 Item 9A. Controls and Procedures. 48 Item 9B. Other Information. 48 PART III Item 10. Directors and Executive Officers of the Registrant. 49 Item 11. Executive Compensation. 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 49 Item 13. Certain Relationships and Related Transactions. 49 Item 14. Principal Accountant Fees and Services. 49 PART IV Item 15. Exhibits, Financial Statements Schedules. 49 FORWARD-LOOKING STATEMENTS Except for any historical information contained herein, the matters discussed in this Annual Report on Form 10-K (this “Form 10-K”) contain certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These statements relate to analyses and other information, which are based on forecasts of future results and estimates of amounts not yet determinable.These statements also relate to our future prospects, developments and business strategies. These forward-looking statements are identified by their use of terms and phrases such as "anticipate," "believe," "could," "estimate," "expect," "intend," "may," "plan," "predict," "project," "will" and similar terms and phrases, including references to assumptions.Although we believe that our plans, intentions and expectations reflected in or suggested by such forward-looking statements are reasonable, we cannot assure you that such plans, intentions or expectations will be achieved.Important factors that could cause actual results to differ materially from our forward-looking statements include, but are not limited to: · economic downturns; · terrorist acts upon the United States; · threat of or actual war; · unfavorable weather conditions; · our ability to obtain financing on terms acceptable to us to finance our real estate investments, capital expenditures and growth strategy; · our ability to continue to grow our resort and real estate operations; · competition in our mountain and lodging businesses; · our ability to hire and retain a sufficient seasonal workforce; · our ability to successfully initiate and/or complete real estate development projects and achieve the anticipated financial benefits from such projects; · implications arising from new Financial Accounting Standards Board (“FASB”)/governmental legislation, rulings or interpretations; · our reliance on government permits or approvals for our use of federal land or to make operational improvements; · our ability to integrate and successfully operate future acquisitions; and · adverse consequences of current or future legal claims. All forward-looking statements attributable to us or any persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. If one or more of these risks or uncertainties materialize, or if underlying assumptions prove incorrect, our actual results may vary materially from those expected, estimated or projected.Given these uncertainties, users of the information included in this Form 10-K, including investors and prospective investors, are cautioned not to place undue reliance on such forward-looking statements.The Company does not intend to update these forward-looking statements, even if new information, future events or other circumstances have made them incorrect or misleading. PART I ITEM 1.BUSINESS. General Vail Resorts, Inc. was organized as a public holding company in 1997 and operates through various subsidiaries (collectively, the "Company").The Company's operations are grouped into three segments: Mountain, Lodging and Real Estate, which represented approximately 71%, 17% and 12%, respectively, of the Company's revenue for the year ended July 31, 2007.The Company's Mountain segment owns and operates five premier ski resort properties as well as ancillary businesses, primarily including ski school, dining and retail/rental operations, which provide a comprehensive resort experience to a diverse clientele with an attractive demographic profile.The Company's Lodging segment owns and/or manages a collection of luxury hotels under its RockResorts International, LLC (“RockResorts”) brand, strategic lodging properties and a large number of condominiums located in proximity to the Company's ski resorts, the Grand Teton Lodge Company (“GTLC”), which operates three destination resorts at Grand Teton National Park (the “Park”), and golf courses.Collectively, the Mountain and Lodging segments are considered the Resort segment.The Company's Real Estate segment holds and develops real estate in and around the Company's resort communities.Financial information by segment is presented in Note 15, Segment Information, of the Notes to Consolidated Financial Statements included in Part II, Item 8 of this Form 10-K. Mountain Segment The Company's portfolio of ski resorts currently includes: · Breckenridge Mountain (“Breckenridge”) the single most visited resort in the United States for the 2006/2007 ski season, currently ranked seventh best resort in North America by SKI Magazine and well known for its historic town, vibrant nightlife and progressive terrain parks; · Vail Mountain (“Vail”) the largest single ski mountain in the United States, second most visited in the United States for the 2006/2007 ski season and currently ranked second best resort in North America by SKI Magazine, receiving the top honor in 14 of the past 20 years; · Keystone Resort (“Keystone”) the third most visited ski resort in the United Statesfor the 2006/2007 ski season, currently ranked eleventh best resort in North America by SKI Magazine and placed in three of Transworld SNOWboarding Magazine’s Top 10 of 2007 categories for best overall resort, best park and best half-pipe; · Heavenly Mountain Resort (“Heavenly”) the second largest resort in the United States, market leader at Lake Tahoe and eighth most visited resort in the United States for the 2006/2007 ski season, and currently ranked seventeenth best resort in North America by SKI Magazine; and · Beaver Creek Resort (“Beaver Creek”) known for delivering luxury and impeccable guest service, currently ranked eighth best resort in North America by SKI Magazine and the ninth most visited resort in the United States for the 2006/2007 ski season. Vail, Beaver Creek, Breckenridge and Keystone, all located in the Colorado Rocky Mountains, and Heavenly, located in the Lake Tahoe area of California/Nevada, are year-round mountain resorts.Each offers a full complement of recreational activities, including skiing, snowboarding, snowshoeing, sight-seeing, mountain biking, guided hiking, children’s activities and other recreational activities. The Company's Mountain segment derives revenue primarily through the sale of lift tickets and season passes as well as a comprehensive offering of amenities available to guests, including ski and snowboard lessons, retail merchandise and equipment rentals, a variety of dining venues, private club operations and other recreational activities.In addition to providing extensive guest amenities, the Company also engages, among other activities, in real estate brokerage services and the leasing out of owned commercial space around its base resorts for restaurants and retail stores. There are approximately 770 ski areas in North America and approximately 485 in the United States, ranging from small ski area operations that service day skiers to large resorts that attract both day skiers and destination resort guests looking for a comprehensive vacation experience.One of the primary ski industry statistics for measuring performance is "skier visit", which represents a person utilizing a ticket or pass to access a mountain resort for any part of one day, and includes both paid and complimentary access.During the 2006/2007 ski season, combined skier visits for all North American ski areas were approximately 73.0 million and United States skier visits approximated 55.1 million.The Company's ski resorts had approximately 6.2 million skier visits during the 2006/2007 ski season, or approximately 11.3% of United States skier visits, and an approximate 8.5% share of the North American market's skier visits. The Company's Colorado ski resorts appeal to both day skiers and destination guests due to the resorts' proximity to Colorado's Front Range (Denver/Colorado Springs/Boulder metropolitan areas), accessibility from several airports, including Denver International Airport and Eagle County Regional Airport, and the wide range of amenities available at each resort.Colorado has approximately 26 ski areas, six of which are classified as "Front Range Destination Resorts", including all of the Company's Colorado resorts, catering to both the Front Range and destination-skier markets.All Colorado ski resorts combined recorded approximately 12.6 million skier visits for the 2006/2007 ski season with skier visits at the Company's Colorado ski resorts totaling approximately 5.3 million, or approximately 42.3% of all Colorado skier visits for the 2006/2007 ski season. Lake Tahoe, which straddles the border of California and Nevada, is a major skiing destination less than 100 miles from Sacramento and Reno and approximately 200 miles from San Francisco, making it a convenient destination for both day skiers and destination guests.South Lake Tahoe, where Heavenly is located, is also a popular year-round vacation destination, featuring extensive summer attractions and casinos in addition to its winter sports offerings.Heavenly is proximate to both the Reno/Tahoe International Airport and the Sacramento International Airport.California and Nevada have approximately 21 ski resorts.Heavenly had approximately 900,000 skier visits for the 2006/2007 ski season, capturing approximately 14.0% of California's and Nevada's 6.4 million total skier visits for the ski season. There are significant barriers to entry for new ski areas due to the limited private lands on which ski areas could be built, the difficulty in getting the appropriate governmental approvals to build on public lands and the significant capital needed to construct the necessary infrastructure.While most North American ski areas are individually owned and operated, the Company competes with other major ski resorts, including Whistler Blackcomb, Copper Mountain, Park City Mountain Resort, Deer Valley, Aspen/Snowmass, Mammoth Mountain, Winter Park, Steamboat, Northstar-at-Tahoe and Squaw Valley USA. The ski industry is highly competitive.While the ski industry has performed well in recent years, with the six best seasons in history, in terms of United States visitation, occurring in the past seven years, a particular ski area's growth is also largely dependent on either attracting skiers away from other resorts or generating more revenue per skier visit.This has spawned a trend of increased spending on resort improvements to ensure the newest and best technology and to create new attractions such as terrain parks and half-pipes.Larger ski resort owners, including the Company, generally have a competitive advantage over the individual operator, as the larger owners typically have better access to the capital markets and are also able to create synergies within their operations that enhance profitability.Additionally, given the fixed cost nature of the ski resort business, the most visited resorts can generally produce a significantly higher net cash flow from operations less capital expenditures enabling a higher level of investment in capital improvements to further distance the experience from other resorts.All five of the Company’s resorts typically rank in the top ten most visited ski resorts in the United States, and the Company believes it invests more in capital improvements than the vast majority of its competitors.The Company's primary competitors include the ski areas noted above, other ski areas in Colorado and Lake Tahoe and other destination ski areas worldwide, as well as non-ski related vacation destinations. There are a variety of factors that contribute to a skier's choice of a ski resort, including terrain, challenge, grooming, service, lifts, accessibility, weather, snowfall, lodging and on- and off-mountain amenities.All of the Company's resorts consistently rank in the top 20 ski resorts in North America according to industry surveys which the Company attributes to its resorts' ability to provide a high-quality experience in each of the above mentioned categories.The ski industry statistics stated in this section have been derived from data published by Colorado Ski Country USA, Canadian Ski Council, Kottke National End of Season Survey 2006/2007 (the “Kottke Survey”) and other industry publications. All of the Company's ski resorts maintain the unique distinction of competing effectively as both market share leaders and quality leaders.The following inherent and strategic factors contribute directly to each resort’s success: Superior mountain experience · Size The Company’s resorts boast some of North America’s most expansive and varied terrain – Vail alone offers approximately 5,300 skiable acres, making it the largest single ski mountain in the United States and second largest resort in North America.At approximately 4,800 skiable acres, Heavenly is the second largest ski resort in the United States and third largest in North America.The Company's five ski resorts offer over 17,000 skiable acres in total, with substantial terrain options for beginner, intermediate and advanced skiers and snowboarders. · Snow Conditions The Company's resort locations receive significantly higher than average snowfall compared to most other ski resorts in the United States.The Company’s resorts in the Colorado Rocky Mountains receive average yearly snowfall between 20 and 30 feet and Heavenly, located in the Sierra Nevada Mountains, receives average yearly snowfall of approximately 23 feet.Even in these abundant snowfall areas, the Company invests in hi-tech snowmaking systems.Additionally, the Company meticulously maintains its slopes with extensive fleets of snow grooming equipment. · Terrain Parks The Company's resorts are committed to leading the industry in terrain park design, education and events for the growing segment of freestyle skiers and snowboarders.Each resort has multiple terrain parks and half-pipes that include progressively-challenging features.This park structure, coupled with new freestyle ski school programs, promotes systematic learning from basic to professional skills.Keystone’s A51 Terrain Park is one of the largest parks offering night riding in the country.Breckenridge’s Freeway Terrain Park & Pipe is ranked by Transworld SNOWboarding Magazine to be among the top rated terrain park and half-pipes in North America. · Lift Service The Company systematically upgrades its lifts to streamline skier traffic and maximize guest experience.In the past three fiscal years, the Company has installed six high-speed chairlifts or gondolas across its resorts: one four-passenger chairlift and one eight-passenger gondola at Breckenridge, three four-passenger chairlifts at Beaver Creek and one six-passenger chairlift at Heavenly.New for the 2007/2008 ski season, the Company is installing two four-passenger high-speed chairlifts at Vail, one eight-passenger gondola at Beaver Creek and one four-passenger high-speed chairlift at Heavenly. Extraordinary service and amenities · Commitment to Guest Service The Company’s mission is to provide quality service at every level of the guest experience.Prior to arrival, guests receive personal assistance through the Company’s full-service, in-house travel center in booking desired lodging accommodations, lift tickets, ski school classes, equipment rentals and air and ground travel.On-mountain hosts engage guests and answer questions and all personnel, from lift operators to ski patrol, convey the guest-oriented culture.The Company solicits guest feedback through a variety of surveys and results are utilized to ensure high levels of customer satisfaction to understand trends and develop future resort programs and amenities. · Exceptional Ski Schools The Company’s resorts are home to some of the world’s finest ski and snowboard schools.New programs, such as beginner terrain park instruction and family group lessons, effectively differentiate the Company’s ski school offerings from those of its competitors. · Dining The Company’s resorts provide a variety of quality dining venues, ranging from top-rated fine dining restaurants, to trailside express food service outlets.The dining offerings range from on-mountain lunch and dinner options to base village dining experiences. · Village Experiences The Company is an industry leader in providing comprehensive destination vacation experiences, including non-ski activities designed to appeal to a broad range of interests.Each of the Company’s resorts feature an alpine village setting with extensive retail, restaurants, spas, youth activities, cultural events, live music and entertainment.Each resort features village-level gondola access to on-mountain activities. Integrated businesses · Lodging Lodging options are an integral part of providing a complete resort experience.The Company’s twelve owned and managed hotels (including four RockResorts branded hotels at the Company’s mountain resorts) and inventory of approximately 1,600 managed condominiums rooms at the Company’s mountain resorts provide numerous accommodation options for its guests.The Company can further leverage these lodging operations by packaging lodging with its ski product offerings to further enhance the guest experience. · Retail/rental The Company, through SSI Venture, LLC ("SSV"), has over 145 retail/rental locations specializing in sporting goods including ski, snowboard, golf and cycling equipment.In addition to providing a major retail/rental presence at each of the Company's ski resorts, the Company also has retail/rental locations throughout the Colorado Front Range and at other Colorado, California and Utah ski resorts, as well as the San Francisco Bay Area and Salt Lake City.Many of the locations in the Front Range and in the San Francisco Bay Area also offer a prime venue for selling the Company’s season pass products. · Vail Resorts Development Company (“VRDC”) The Company continually upgrades and expands available services and amenities through capital improvements and real estate development activities.The Company’s real estate development efforts provide the Company with the ability to add profitability to the Company while expanding the destination bed base and upgrading its resorts through the development of amenities such as luxury hotels, private clubs, spas, parking and commercial space for upscale restaurants and retail shops.Current projects under development include the major revitalization of the primary portals to Vail Mountain at Vail Village and LionsHead, including The Arrabelle at Vail Square and The Lodge at Vail Chalets, and new villages at the base of Breckenridge's Peaks 7 and 8. · Environmental stewardship As part of a long-standing commitment to responsible stewardship of its natural mountain settings, the Company has several initiatives in environmental sustainability which transcend throughout all of the Company’s operations.For example, it has chosen to offset 100% of its energy use by purchasing 145,000 megawatt-hours of wind energy credits annually for its five mountain resorts, its lodging properties including RockResorts, GLTC, all of its retail/rental locations and its corporate headquarters in Broomfield, Colorado.The Company’s headquarters is LEED-certified and the Company also plans on developing the largest LEED-certified project for resort use in North America announced to date.Additionally, the Company is partnering with the National Forest Foundation to raise funds for various conservation projects in the White River National Forest in Colorado and the National Forest of Tahoe Basin in California/Nevada where the Company operates its five mountain resorts. Accessibility from major metropolitanareas · Destination Visitation The Company's Colorado resorts are proximate to both Denver International Airport and Eagle County Regional Airport.Heavenly is proximate to both Reno/Tahoe International Airport and Sacramento International Airport. · In-State Visitation The Colorado Front Range market, with a population of approximately 3.8 million, is within approximately 100 miles from each of the Company's Colorado resorts, with access via a major interstate highway.Additionally, Heavenly is proximate to two large California population centers, the Sacramento/Central Valley and the San Francisco Bay Area.These markets provide the Company with excellent opportunities to market its season pass products which provided approximately 25% of the Company’s total lift revenues for the 2006/2007 ski season. The Company promotes its resorts through an extensive marketing and sales program, which includes print media advertising in lifestyle and industry publications, direct marketing to a targeted audience, promotional programs, loyalty programs that reward frequent guests and sales and marketing directed at attracting groups, corporate meetings and convention business.Additionally, the Company markets directly to many of its guests through its websites and internet presence, which provide visitors with information regarding each of the Company's resorts, including services and amenities, reservations information and virtual tours (nothing contained on the websites shall be deemed incorporated herein).The Company also enters into strategic partnerships with selected "name brand" companies to increase its market exposure and create opportunities for cross-marketing. Ski resort operations are highly seasonal in nature, with a typical ski season beginning in mid-November and running through mid-April.In an effort to partially counterbalance the concentration of revenue in the winter months, the Company offers non-ski season attractions such as sight-seeing, mountain biking, guided hiking, children’s activities and other recreational activities such as golf (included in the operations of the Lodging segment).These activities also help attract destination conference and group business to the Company's resorts. Lodging Segment The Company's Lodging segment includes the following operations: · RockResorts a luxury hotel management company with a portfolio of three Company-owned and four managed, third-party owned resort hotels with locations in Colorado, Wyoming and New Mexico.Sites currently under development as RockResorts owned or managed properties include; The Arrabelle at Vail Square, The Chateau at Heavenly Village, The Landings St. Lucia, West Indies, Rum Cay Resort Marina, Bahamas and the Eleven Biscayne Hotel & Spa, Miami, Florida; · Six additional independently flagged Company-owned hotels, management of the Vail Marriott Mountain Resort & Spa ("Vail Marriott"), Mountain Thunder Lodge and Austria Haus Hotel and condominium management operations in and around the Company's Colorado ski resorts; · GTLC a summer destination resort with three resort properties in the Park and the Jackson Hole Golf & Tennis Club (“JHG&TC”) near Jackson, Wyoming; and · Six Company owned resort golf courses (including JHG&TC). The Lodging segment currently includes approximately 3,900 owned and managed hotel and condominium rooms.The Company's resort hotels collectively offer a wide range of services to guests. The Company's portfolio of owned or managed luxury resort hotels and other hotels and resorts currently includes: Name Location Own/Manage Rooms RockResorts: La Posada de Santa Fe Santa Fe, NM Manage 157 The Lodge at Vail Vail, CO Own 149 Snake River Lodge & Spa Teton Village, WY Manage 149 The Keystone Lodge Keystone, CO Own 145 Hotel Jerome Aspen, CO Manage 92 The Pines Lodge Beaver Creek, CO Own 69 The Lodge & Spa at Cordillera Edwards, CO Manage 63 Other Hotels and Resorts: Jackson Lake Lodge Grand Teton Nat'l Pk., WY Concessionaire Contract 385 Colter Bay Village Grand Teton Nat'l Pk., WY Concessionaire Contract 166 Jenny Lake Lodge Grand Teton Nat'l Pk., WY Concessionaire Contract 37 Vail Marriott Mountain Resort Vail, CO Manage 344 & Spa The Great Divide Lodge Breckenridge, CO Own 208 Inn at Keystone Keystone, CO Own 103 Mountain Thunder Lodge Breckenridge, CO Manage 96 Breckenridge Mountain Lodge Breckenridge, CO Own 71 Village Hotel Breckenridge, CO Own 60 Inn at Beaver Creek Beaver Creek, CO Own 46 Austria Haus Hotel Vail, CO Manage 25 Ski Tip Lodge Keystone, CO Own 10 The Company's Lodging strategy seeks to complement and enhance its ski resort operations through the ownership or management of lodging properties in proximity to its ski resorts and management of luxury resorts in premier destination locations.The Company currently has under construction The Arrabelle at Vail Square (includes a 36-room RockResorts hotel plus condominiums with “lock-off” capabilities which provide the potential opportunity for the rental of up to 50 additional hotel-size rooms) at the base of Vail Mountain, expected to open during the 2007/2008 ski season.The Company also recently added the Hotel Jerome in Aspen, Colorado to its portfolio of managed hotel properties. Additionally, the Company continues to pursue new management contracts, which may include, in addition to management fees, marketing license fees and technical service fees in conjunction with a project’s design, development and sales. Hotels are categorized by Smith Travel Research, a leading lodging industry research firm, as luxury, upper upscale, upscale, mid-price and economy.The service quality and level of accommodations of the RockResorts’ hotels place them in the luxury category and certain of the Company’s other hotels are categorized in the luxury, as well as, upper upscale segments of the hotel market, which represents hotels achieving the highest average daily rates ("ADR") in the industry, and includes such brands as the Ritz-Carlton, Four Seasons and Starwood's Luxury Collection hotels.The luxury and upper upscale segments consist of approximately 630,000 rooms at approximately 1,690 properties in the United States as of July 2007.For the year ended July 31, 2007, the Company's owned hotels, which includes a combination of certain RockResorts, as well as other hotels around the Company’s ski resorts, had an overall ADR of $167.15, a paid occupancy rate of 64.7% and revenue per available room (“RevPAR”) of $108.10, as compared to the upper upscale segment’s ADR of $156.00, a paid occupancy rate of 71.1% and RevPAR of $110.97. The Company believes that this comparison to the upper upscale category is appropriate as its mix of owned hotels include those in the luxury and upper upscale categories, as described above, as well as certain of its hotels that fall in the upscale category.The highly seasonal nature of the Company's lodging properties results in lower average occupancy as compared to the general lodging industry. Competition in the hotel industry is generally based on quality and consistency of rooms, restaurant and meeting facilities and services, attractiveness of locations, availability of a global distribution system, price and other factors.The Company's properties compete within their geographic markets with hotels and resorts that include locally owned independent hotels as well as facilities owned or managed by national and international chains, including such brands as Ritz-Carlton, Four Seasons, Westin, Hyatt, Hilton, Marriott and Starwood's Luxury Collection.The Company's lodging strategy, through RockResorts, is focused on the resort hotel niche within the luxury segment.The Company's properties also compete for convention and conference business across the national market.The Company believes it is highly competitive in the resort hotel niche for the following reasons: · All of the Company's hotels are located in unique highly desirable resort destinations. · The Company's hotel portfolio has achieved some of the most prestigious hotel designations in the world, including eight properties and four hotel restaurants in its portfolio that are currently rated as AAA 4-Diamond. · The RockResorts brand is a historic brand name with a rich tradition associated with high quality luxury resort hotels. · Many of the Company's hotels (both owned and managed) are designed to provide a look that feels indigenous to their surroundings, enhancing the guest's vacation experience. · Many of the hotels in the Company's portfolio provide a wide array of amenities available to the guest such as access to world-class ski and golf resorts, spa facilities, water sports and a number of other outdoor activities as well as highly acclaimed dining options. · Conference space with the latest technology is available at most of the Company's hotels.In addition, guests at Keystone can use the Company-owned Keystone Conference Center, the largest conference facility in the Colorado Rocky Mountain region with more than 100,000 square feet of meeting, exhibit and function space. · The Company has a central reservations system in Colorado that leverages off of its ski resort reservations system and has a web-based central reservation system that provides guests with the ability to plan their vacation online.Non-Colorado properties are served by a central reservations system and global distribution system provided by a third party. · The Company actively upgrades the quality of the accommodations and amenities available at its hotels through capital improvements.Capital funding for third-party owned properties is provided by the owners of those properties.Recently completed projects include extensive upgrades to The Pines Lodge, the rebuild of the clubhouse and a number of golf course improvements at JHG&TC and the Beaver Creek Golf Club, remodel of the Village Hotel, five additional suites added to the Snake River Lodge & Spa (“SRL&S”) and room renovations at The Lodge at Vail.Planned and current projects include extensive facility upgrades at GTLC’s properties within the Park, further room renovations at The Lodge at Vail, in addition to a new 9,000 square foot spa and guest suites being completed in connection with the "Front Door" project in Vail, expansion and renovation of the spa at The Keystone Lodge, renovations at La Posada de Santa Fe and full renovation and repositioning of The Inn at Beaver Creek. The Company promotes its luxury and resort hotels and seeks to maximize lodging revenue by using its marketing network established at the Company's ski resorts.The Company's marketing network includes local, national and international travel relationships which provide the Company's central reservation systems with a significant volume of transient customers.Additionally, the hotels and the Company have active sales forces to generate conference and group business. The Company also owns GTLC, which is based in the Jackson Hole area in Wyoming and operates within the Park under a 15 year concessionaire agreement with the National Park Service (“NPS”).GTLC also owns JHG&TC, which is located outside of the Park near Jackson, Wyoming.GTLC's operations within the Park and JHG&TC have operating seasons that generally run from mid-May to mid-October. There are 385 areas within the National Park System covering approximately 84 million acres across the United States and its territories.Of the 385 areas, 58 are classified as National Parks.There are more than 500 NPS concessionaires, ranging from small privately-held businesses to large corporate conglomerates.The NPS uses "recreation visits" to measure visitation within the National Park System.In calendar 2006, areas designated as National Parks received approximately 60.4 million recreation visits.The Park, which spans approximately 310,000 acres, had 2.4 million recreation visits during calendar 2006, or approximately 4% of total National Park recreation visits.Four concessionaires provide accommodations within the Park, including GTLC.GTLC offers three lodging options within the Park: Jackson Lake Lodge, a full-service, 385-room resort with conference facilities which can accommodate up to 700 people; the Jenny Lake Lodge, a small, rustically elegant retreat with 37 cabins; and Colter Bay Village, a facility with 166 log cabins, 66 tent cabins, 350 campsites and a 112-space RV park.GTLC offers dining options as extensive as its lodging options, with cafeterias, casual eateries and fine dining establishments.GTLC's resorts provide a wide range of activities for guests to enjoy, including cruises on Jackson Lake, boat rentals, horseback riding, guided fishing, float trips, golf and guided Park tours.Because of the extensive amenities offered as well as the tremendous popularity of the National Park System, GTLC's accommodations within the Park operate near full capacity during their operating season. The Company's lodging business is highly seasonal in nature, with peak seasons primarily in the winter months (with the exception of GTLC, certain managed properties and golf operations).In recent years, the Company has grown its business by promoting its extensive conference facilities and offering more off-season activities to help offset the seasonality of the Company's lodging business.The Company owns and operates six golf courses: The Beaver Creek Golf Club, The Keystone Ranch Golf Course, The River Course at Keystone, JHG&TC and the Tom Fazio and Greg Norman courses at Red Sky Ranch near the Beaver Creek Resort.JHG&TC was ranked the second best course in Wyoming for 2006 by Golf Digest, the Tom Fazio course was ranked the best course in Colorado in the State by State ranking for 2007 by Golfweek and ranked the sixth best course in Colorado for 2006 by
